United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2763
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * On remand for reconsideration
      v.                                 * from the United States Supreme
                                         * Court.
Lamarr Dremell Parks,                    *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 27, 2008
                                 Filed: July 11, 2008
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      After our earlier decision in United States v. Parks, 238 Fed.Appx. 187 (8th Cir.
2007) (Parks I), the United States Supreme Court vacated and remanded this case for
reconsideration in light of Kimbrough v. United States, 552 U.S. ___, 128 S. Ct. 558
(2007). Parks v. United States, 128 S. Ct. 1301 (2008). Pursuant to Kimbrough, “the
cocaine Guidelines, like all other Guidelines, are advisory only . . . .” 128 S. Ct. at
564.

       At sentencing, Parks maintained his argument the district court should impose
a sentence below the Guidelines range on the basis of the crack/powder cocaine ratio.
The record also demonstrates the district court would have, if permitted to do so,
considered the impact of the crack/powder ratio on Parks’s sentence. We therefore
vacate the sentence and remand to the district court for reconsideration in light of
Kimbrough. See also United States v. Spears, ___ F.3d ___, 2008 WL 2485329, at
*1 (8th Cir. June 23, 2008) (en banc).
                       ______________________________




                                        -2-